 



Exhibit 10.53
AMENDMENT TO CONSULTING AGREEMENT
     This Amendment is dated September 1, 2007, by and between LVM Company
(“LVM”) and North Pointe Insurance Company (“NPIC”).
     The parties signed a Consulting Agreement on March 5, 2003, and an
Amendment on April 6, 2006 which governs the terms on which LVM provides certain
services for NPIC relating to claims adjusting philosophies and procedures.
     The parties amend the original Agreement as follows:

1.   Term of Agreement. This Agreement will be effective for an initial term of
one (1) year from September 1, 2007 through March 1, 2009. Thereafter will
automatically renew for a successive term of one (1) year each unless NPIC gives
written notice to LVM of its election not to renew for an additional term;
notice shall be given to LVM at least ninety (90) days prior to the expiration
date of any term.   2.   Compensation. As full, final and exclusive compensation
for all LVM’s services under this Agreement, NPIC agrees to pay LVM a fee equal
to the sum of $10,000 per month for the term of the Agreement.   3.   Unless it
is specifically amended by this Amendment, all provisions to the Agreement
remain fully effective.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the 7th day of September, 2007.

          NORTH POINTE INSURANCE COMPANY
      By:   /s/ James G. Petcoff             Its:         

          LVM COMPANY
      By:   /s/ Lawrence V. MacLean             Dated:         

